Case 3:20-cv-00993-JLS-BLM Document 59-1 Filed 04/12/21 PageID.1071 Page 1 of 4


  1 THOMAS R. BURKE (CA State Bar No. 141930)
       thomsburke@dwt.com
  2 CAESAR KALINOWSKI (pro hac vice)
       caesarkalinowski@dwt.com
  3 DAVIS WRIGHT TREMAINE LLP
    505 Montgomery Street, Suite 800
  4 San Francisco, California 94111
    Telephone: (415) 276-6500
  5 Facsimile: (415) 276-6599
  6 CYDNEY SWOFFORD FREEMAN (CA State Bar No. 315766)
       cydneyfreeman@dwt.com
  7 ANDREW G. ROW (CA State Bar No. 319994)
       andrewrow@dwt.com
  8 DAVIS WRIGHT TREMAINE LLP
    865 S. Figueroa Street, 24th Floor
  9 Los Angeles, California 90017
    Telephone: (213) 633-6800
 10 Facsimile: (213) 633-6899
 11 Attorneys for Defendant
    DAVID PHILIPPS
 12
 13
 14                         UNITED STATES DISTRICT COURT
 15                      SOUTHERN DISTRICT OF CALIFORNIA
 16
 17 EDWARD R. GALLAGHER,                            Case No. 20-CV-0993 JLS (BLM)
 18                         Plaintiff,              DECLARATION OF THOMAS R.
                                                    BURKE IN SUPPORT OF
 19         vs.                                     DEFENDANT DAVID PHILIPPS’S
                                                    MOTION TO STAY DISCOVERY
 20 DAVID PHILIPPS and THOMAS W.
    HARKER, in his capacity as Acting               [Notice of Motion, Memorandum of
 21 Secretary of the Navy,                          Points of Authorities, and Proposed
                                                    Order Filed Concurrently]
 22                         Defendant.
 23
 24         I, Thomas R. Burke, declare under penalty of perjury as follows:
 25         1.    I am an attorney admitted to practice before all the courts in the State
 26 of California and before this Court. I am a partner in the law firm of Davis Wright
 27 Tremaine LLP and am one of the attorneys representing defendant David Philipps
 28
                                                1
                                                                      DAVIS WRIGHT TREMAINE LLP
      DECLARATION OF THOMAS R. BURKE
                                                                      505 MONTGOMERY STREET, SUITE 800
      Case No. 20 CV0993 JLS BLM
                                                                      SAN FRANCISCO, CALIFORNIA 94111
Case 3:20-cv-00993-JLS-BLM Document 59-1 Filed 04/12/21 PageID.1072 Page 2 of 4


  1 in this matter. The matters stated herein are true of my own personal knowledge
  2 and I could competently testify about them if called as a witness. I make this
  3 declaration in support of Defendant Philipps’s Motion to Stay Discovery.
  4         2.    Plaintiff commenced this action on May 29, 2020. (Dkt. No. 1.) On
  5 August 8, 2020, Plaintiff filed an Amended Complaint. (Dkt. No. 20.)
  6         3.    On September 23, 2020, Mr. Phillips filed a Special Motion to Strike
  7 Plaintiff’s Second Through Eighth Causes of Action, or Alternatively, to Dismiss
  8 Plaintiff’s’ First Amended Complaint (the “Anti-SLAPP Motion”). (Dkt. No. 26.)
  9 On October 29, 2020, Plaintiff filed his Opposition to the Anti-SLAPP Motion.
 10 (Dkt. No. 44.) On November 5, 2020, Mr. Phillips filed his Reply in Support of his
 11 Anti-SLAPP Motion. (Dkt, No. 48.) The Court has yet to rule on Plaintiff’s Anti-
 12 SLAPP Motion.
 13         4.    The parties were ordered to exchange their initial disclosures on
 14 Monday, October 12, 2020. (Dkt. No. 24.) Counsel for the Navy served their
 15 initial disclosures on Friday, October 9, 2020. My colleague Victoria Isensee
 16 served Mr. Philipps’s initial disclosures on Monday, October 12, 2020. I received
 17 Plaintiff’s initial disclosures from Plaintiff’s counsel in an email on Tuesday,
 18 October 13, 2020, at 8:26 p.m. A true and correct copy of Plaintiff’s initial
 19 disclosures as served by email on Tuesday, October 13, 2020, is attached as Exhibit
 20 A.
 21         5.    On October 28, 2020, Magistrate Judge Barbara L. Major issued a
 22 Scheduling Order Regulating Discovery and Other Pre-Trial Proceedings (the
 23 “Scheduling Order”). (ECF No. 42.) Pursuant to the Scheduling Order, among
 24 other deadlines, the parties’ deadline to complete fact discovery is May 14, 2021.
 25 (Id.)
 26         6.    To date, in anticipation of Judge Sammartino’s ruling on Mr. Phillip’s
 27 Anti-SLAPP Motion—which, if successful, would strike or dismiss all claims
 28
                                                2
                                                                      DAVIS WRIGHT TREMAINE LLP
      DECLARATION OF THOMAS R. BURKE
                                                                     505 MONTGOMERY STREET, SUITE 800
      Case No. 20 CV0993 JLS BLM
                                                                      SAN FRANCISCO, CALIFORNIA 94111
Case 3:20-cv-00993-JLS-BLM Document 59-1 Filed 04/12/21 PageID.1073 Page 3 of 4


  1 against Mr. Phillips—Mr. Philipps has not propounded discovery on Plaintiff.
  2 Plaintiff has not propounded discovery on Mr. Philipps.
  3         7.     On April 5, 2021, I conferred with Plaintiff’s counsel, Timothy
  4 Parlatore, and Navy’s counsel, Justin Sandberg and Danielle Young, about a
  5 potential joint motion to extend all deadlines in the Court’s Scheduling Order
  6 pending the Court’s resolution of the Anti-SLAPP Motion. On April 6, 2021, Mr.
  7 Sandberg indicated via email the Navy’s unwillingness to agree to the joint motion
  8 as drafted, but stated that the Navy would consent to a motion to stay all upcoming
  9 discovery and other deadlines, pending resolution of Mr. Philipps’s Anti-SLAPP
 10 Motion, with the remaining 6 weeks of discovery to immediately recommence upon
 11 the Court’s resolution of the Anti-SLAPP Motion. On April 6, 2021, Mr. Parlatore
 12 indicated via email Plaintiff would be willing to join the potential joint motion to
 13 extend all discovery deadlines.
 14         8.     On April 6, 2021, and again on April 12, 2021, I had telephone
 15 conferences with Mr. Parlatore regarding the possibility of, instead, a motion to stay
 16 discovery. Mr. Parlatore indicated that Plaintiff consents to the motion to stay, but
 17 would hope that counsel for the Navy will continue to “process” the document
 18 requests Plaintiff already propounded on the Navy. Mr. Parlatore stated that he
 19 only raised this issue because the recent document demands which he served on the
 20 Navy will require an extensive search of the Navy’s systems and, likely, a
 21 declassification review, which will likely take far longer than normal document
 22 production will.
 23         9.     On April 7, 2021, I had a telephone conference with Navy’s counsel,
 24 Mr. Sandberg and Ms. Young, where I relayed Plaintiff’s stance on a motion to stay
 25 discovery. Pursuant to our conversation, on April 8, 2021, Mr. Sandberg, via email,
 26 confirmed that they had no objection to a stay of discovery pending the resolution
 27 of the Anti-SLAPP Motion, with the existing discovery period to recommence after
 28
                                                3
                                                                      DAVIS WRIGHT TREMAINE LLP
      DECLARATION OF THOMAS R. BURKE
                                                                      505 MONTGOMERY STREET, SUITE 800
      Case No. 20 CV0993 JLS BLM
                                                                      SAN FRANCISCO, CALIFORNIA 94111
Case 3:20-cv-00993-JLS-BLM Document 59-1 Filed 04/12/21 PageID.1074 Page 4 of 4


  1 a decision by the court, and with upcoming discovery deadlines adjusted
  2 accordingly. Navy’s counsel, however, did not agree to a stay of discovery with the
  3 conditions proposed by Mr. Parlatore.
  4         10.   On April 12, 2021, Mr. Sandberg reconfirmed by email that the Navy
  5 “has no objection” to the motion to stay.
  6         I declare under penalty of perjury under the laws of the State of California
  7 and the United States that the foregoing is true and correct to the best of my
  8 knowledge and belief.
  9         Executed at Albany, California, this 12th day of April, 2021.
 10
 11                                           /s/ Thomas R. Burke
                                                      Thomas R. Burke
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                4
                                                                      DAVIS WRIGHT TREMAINE LLP
      DECLARATION OF THOMAS R. BURKE
                                                                      505 MONTGOMERY STREET, SUITE 800
      Case No. 20 CV0993 JLS BLM
                                                                      SAN FRANCISCO, CALIFORNIA 94111
